Citation Nr: 1707133	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  10-04 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for loss of teeth due to trauma for purposes of receiving VA compensation.  

2. Entitlement to service connection for loss of teeth due to trauma for purposes of receiving VA dental treatment.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to service connection for the loss of teeth due to facial trauma.  The Veteran submitted a Notice of Disagreement in December 2009; a Statement of the Case was issued in January 2010; and a VA Form 9 was submitted later that month.  In October 2012, the RO furnished the Veteran a Supplement Statement of the Case, which expanded the dental claim to include for VA outpatient dental treatment purposes and denied the claim for both compensation and treatment purposes.  Accordingly, the Board construes the issue as listed on the cover page.

The Veteran testified before the undersigned Veterans Law Judge in March 2013 at a Videoconference hearing.  A transcript of that proceeding has been associated with the claims file.

This matter was previously before the Board in August 2013, at which time it was remanded for further development of the record. 

The issue of entitlement to service connection for loss of teeth due to trauma for purposes of receiving VA dental treatment is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran does not have a current dental disorder for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for a dental disability for VA compensation purposes have not been met. 38 U.S.C.A. §§ 1131, 1712, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2009, May 2009, and June 2009, prior to the initial adjudication of the claim, of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In this regard, the Veteran was provided with a VA/QTC dental examination in June 2016 and an addendum opinion was obtained in September 2016.  The opinion and examination were rendered by medical professionals following a thorough physical examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history, and detailed the Veteran's assertions.  The examiner also provided a factual foundation and reasoned bases for the conclusions that were reached.  The Board finds that the dental examination findings and the examination report are adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has not alleged any deficiency with his March 2013 hearing testimony as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

In short, VA has satisfied its duties to notify and assist.  Accordingly, the Board will address the merits of the Veteran's claim.

Dental Disability for Compensation Purposes - Factual Background

The Veteran claims that he jumped out a helicopter during a training exercise in-service and sustained trauma to his face and lip ("struck my mouth against my machine gun as we deploying from a helicopter"). See VA Form 9, and Hearing Testimony, generally.  He contends that the initial injury to the face/lip resulted in the loss of multiple teeth, beginning approximately one year after separation from service.  

Service treatment records (STRs) confirm treatment of a "cyst" on the lower lip after hitting his lip against his weapon four weeks prior.  Otherwise, service treatment records are silent as to complaints, treatment, or diagnoses of dental trauma or dental disorder(s).  In fact, the May 1962 separation examination noted a normal clinical evaluation of the mouth; all teeth were present; and under the "remarks and additional dental defects and diseases" section, the Veteran's dental condition was noted as "acceptable" and Class 1 (i.e., patients with a current dental examination, who do not require dental treatment or reevaluation).  

Following service, in 2007, the Veteran was treated for a cystic lesion in the anterior maxilla. See University of Texas Health Science Center Treatment Notes. 

In September 2012, the Veteran underwent a VA dental examination.  The examiner did not provide any diagnoses pertaining to the teeth.  The examiner opined that the Veteran's claimed dental condition was not incurred in or caused by service.  He reasoned that while the Veteran was treated in September 1960 for lip injury, service treatment records made no mention of the teeth. 

In March 2013, the Veteran testified before the undersigned and again stated that he injured his face and lip during a training exercise when he fell out of a helicopter while wearing over 60 pounds of combat gear.  He stated that he was treated later for lip trauma in-service, but that his teeth did not start falling out until approximately one year after service. 

In April 2013, the Veteran submitted a statement from Dr. K.F., dated in March 2013, which indicated that he had treated the Veteran in 2007 for a biopsy of a pre-maxilla cyst of undetermined origin.  He noted that the Veteran had reported that his dental problems began with a facial injury he sustained jumping from a helicopter in-service.  He stated "possibly the cyst could relate to previous injury to the teeth although there are other explanations as well."  He further noted that the Veteran had lost over half of his maxillary and mandibular teeth and that many of the remaining teeth had a hopeless prognosis due to caries, fracture, abscess, and periodontal disease.  Lastly, Dr. K.F. stated "if your records show that his dental condition has been in progressive deterioration since his accident in the U.S. Army, then he could be recommended as a candidate for full mouth extraction and full arch rehabilitation with dental implants."  Although Dr. K.F.'s records were limited to one, brief treatment, he stated that the Veteran's assertions did not seem "implausible."

The Veteran underwent a VA QTC dental examination in June 2016.  The pertinent diagnoses were dental caries, periodontal disease, and loss of teeth.  A September 2016 addendum dental opinion found that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The dental examiner reasoned that advanced decay and periodontal disease induced bone loss were not caused by trauma, especially not years after trauma.  

Applicable Law and Analysis 

Under VA regulations, compensation is available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate. See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible. See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling. See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis. Id.  

Thus, in order to establish service connection for compensation purposes, it is not enough to show that the teeth were lost due to trauma.  The evidence must demonstrate that the trauma resulted in loss of substance of the maxilla or mandible, which then resulted in the loss of the teeth.

VA's General Counsel has held that dental treatment of teeth, even extractions, during service does not constitute dental trauma. See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for a compensable dental disorder.  Service treatment records show that the Veteran hit his lip with weapon in 1961; however, there is no indication that his teeth were affected by such injury at that time, or that he was ever treated for a dental disorder during service.  Again, at separation, the Veteran did not require any dental treatment or reevaluation (i.e., Class 1) and all of his teeth were present.  

Regardless of whether the Veteran injured any teeth during service, the evidence, to include the June 2016 QTC examination report, does not support a finding that the Veteran has been diagnosed with any of the dental and oral conditions listed in 38 C.F.R. § 4.150.  That is, there is no diagnosis of record for loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted. See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. See June 2016 QTC Dental Examination; see also April 2013 Letter from Dr. K.F. 

In addition, although there is loss of teeth, there is no evidence of record that it is due to the loss of substance of body of maxilla or mandible during service through trauma or disease, such as osteomyelitis.  In fact, the June/September 2016 QTC examiner expressly noted that the Veteran's loss of teeth and bone loss was periodontal disease-induced, and not due to any trauma sustained in-service.  Again, the loss of the alveolar process as a result of periodontal disease is not considered disabling. See 38 C.F.R. § 4.150, Diagnostic Code 9913.  

The Board finds the opinion of the June/September 2016 QTC examiner to be highly probative as it was rendered after a comprehensive review of the Veteran's dental history, STRs, and consideration of his statements concerning the onset of dental symptoms, and it was supported by sound medical rationale.  There are no probative medical opinions of record to the contrary.  

In so finding, the Board recognizes Dr. K.F.'s April 2013 opinion that the maxilla cyst excised/biopsied in 2007 could possibly relate to previous injury to the teeth.  However, without any other rationale or supporting data, the dentist's use of "possibly" and "could" renders his opinion speculative and of little probative value. See Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009) (holding that the equivocal nature of an examiner's opinion "should have signaled to the Board that the medical opinion was speculative and of little probative value"); Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative).  Notably, a maxilla cyst is a not a compensable dental condition for which service connection can be granted under the applicable Diagnostic Codes, and there is no probative medical evidence suggesting that the cyst otherwise resulted in loss of teeth. See 38 C.F.R. § 4.150.  Additionally, it appears that the cyst was excised and biopsied in 2007 and no dental examination during the current appeal period has diagnosed a current maxilla cyst disorder.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a compensable dental or oral disability for which benefits are being claimed.  Because the evidence does not establish that the Veteran has a current compensable dental condition during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection for a compensable dental disability under 38 C.F.R. § 4.150.  

Notably, the Veteran has not submitted any competent evidence showing that he suffers from any of the disabilities included under 38 C.F.R. § 4.150.  The Board has considered his lay testimony and arguments.  However, to whatever extent such assertions are being offered to establish that the criteria for awarding compensation for tooth loss due to trauma are met, the Board finds that such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns, in large part, on the question of whether the Veteran even has a dental disability for which service connection for compensation purposes may be granted-i.e., one with loss of the substance of the body of the maxilla or mandible due to injury or disease-the resolution of which requires consideration of matters within the province of trained medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to have the appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on such a medical matter. See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Hence, the lay assertions in this regard have no probative value.

In short, as the Veteran has not been diagnosed with a disability of the teeth for which service connection may be granted, the claim for service connection for a dental condition for compensation purposes must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against service connection for a dental disorder for the purpose of obtaining VA compensation. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for loss of teeth due to trauma for purposes of receiving VA compensation is denied. 


REMAND 

Dental Disability for Treatment Purposes

The Veteran contends he has a dental condition due to in-service trauma.  In the October 2012 statement of the case and October 2016 supplemental statement of the case, the RO adjudicated the claim as for both a dental disability for purposes of compensation and as a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment.  Indeed, the Board must address all issues reasonably raised by a liberal reading of the record; consistent with this principle, a claim for service connection for a dental condition for purposes of compensation must also be considered to be a claim for service connection for a dental disability for purposes of VA outpatient dental treatment. Mays v. Brown, 5 Vet. App. 302, 305-06 (1993).  The Board further notes that, as to each noncompensable service-connected dental condition, a determination will be made regarding whether it was due to combat wounds or other service trauma. 38 C.F.R. § 3.381 (b).  The significance of finding a dental condition is due to service trauma is that a veteran will be eligible for VA outpatient dental treatment without being subject to the usual restrictions of a timely application and one-time treatment. 38 C.F.R. § 17.161 (c).

The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment. See Proposed Rules, Dental Conditions, 76 Fed. Reg. 14,600 (Mar. 17, 2011); Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions. 38 C.F.R. § 3.381 (a) (2016).  In this case, the RO adjudicated, and denied, the claim for entitlement to service connection for a dental disability for purposes of compensation, but did not refer the claim for entitlement to service connection for a dental disability for purposes of VA outpatient treatment purposes.

As such, the Board finds that a remand is appropriate here.  A remand with instructions to the RO to refer the claim to the VHA, which the regulation provides must make the initial determination on the claim, will better ensure that the claim is addressed promptly and efficiently and is therefore consistent with the uniquely pro-claimant principles underlying the veterans' benefits system. Nat'l Org. of Veterans Advocates, Inc. v. Sec'y of Veterans Affairs, 710 F.3d 1328, 1330 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the claim for dental treatment to the appropriate VA Medical Center (VAMC) of the VHA to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161. 

2. If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, readjudicate the claim.

3. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


